It will be the purpose of this opinion to consolidate five others originally prepared in this cause and give the consensus of the court on the principal question involved, together with a brief statement of the attitude of a member of the court on an allied subject.
The Act under consideration in this litigation (Chapter 19939, Laws of Florida, Special Acts of 1939) is one providing for the construction and operation of a hospital in a district coextensive with Leon County. The plan outlined contemplates that the hospital district be governed by a board of nine trustees appointed by the Governor of the State of Florida. The Legislature recommended that they be selected from persons nominated by certain organizations of the City of Tallahassee and of the County of Leon. This board is authorized to establish and maintain hospitals at places selected by it.
Powers given the board include: acquisition of the property by eminent domain; incurrence Of debt under certain conditions; issuance of bonds, in a limited amount, after approval of a majority of the votes cast in an election in which a majority of the freeholders must participate; and expenditure of the proceeds in furtherance of the purposes *Page 441 
of the Act. It is made the duty of the board to assess and levy against taxable property within the district a tax not exceeding "eight mills on the dollar" for maintenance and repair of hospitals and authority is given to levy not more than five mills for a sinking fund to retire the bonded debt.
This summary is sufficient to a comprehension of the charge that the Act violates the organic law.
Mr. Justice TERRELL holds the conviction that persons owning homestead property which is exempt from taxation (Section 6, Article IV, of the Constitution of Florida) may not qualify as freeholders to vote in elections held for the purpose of determining whether bonds should be issued because they would thus be enabled to place the burden of paying the indebtedness upon others who own taxable property while they, meanwhile, would reap the benefit and escape responsibility for the debt.
Although this view is not concurred in by the other members of the Court, a majority of them are in accord on the principal question involved, namely, the unconstitutionality of the Act.
It is clear that the tax to be imposed under the provisions of the law under attack is ad valorem on all real and personal property as distinguished from assessments for special benefits to the real property located in the district. That a hospital is a distinct advantage to the entire community because of its availability to any person who may be injured or stricken with disease cannot be gainsaid, but there is no logical relationship between the construction and maintenance of a hospital, important as it is, and the improvement of real estate situated in the district. The purpose is, of course, to provide a place where those who are so unfortunate as to be injured or to become diseased may receive the benefits of medical skill and modern apparatuses whether they be the owners of property or not, and such advantages *Page 442 
cannot fall in the category of special benefits to real property for which assessments would be authorized.
It is obvious that the district is not attempted to be created to serve any governmental object, but simply and solely for the construction and continuance of a sanitarium. "The Legislature shall authorize the several counties . . . in the State to assess and impose taxes for county . . . purposes, and for no other purposes, and all property shall be taxed upon the principles established for State taxation" (Section 5, Article IX), which are uniformity and equality (Section 1, Article IX).
There is no express provision of the Constitution relative to special assessments, except in Section 7, Article X, as amended in 1934, and 1938, and no direct prohibition against them. Lainhart v. Catts, et al., 73 Fla. 735, 75 So. 47. In the instant case, as we have already stated, although an attempt was made by the Legislature to establish a district there could be no special assessments for benefits and the tax authorized is a general one upon all property according to value by a board of trustees. Under the Constitution the right to assess and impose taxes is reposed in the county commissioners and may not be delegated to a board created for that and other purposes.
We have said that an Act authorizing county bonds to construct hospitals in a county and providing that the institution should be for the benefit of inhabitants showed that the bonds were for county purposes within Section 5, Article IX of the Constitution which we have quoted. State v. Walton County, 97 Fla. 59, 119 So. 865.
It is our conclusion that a district may not be created with general taxing authority but must be restricted to the power to levy assessments for special benefits and that the general power of taxation can be exercised only by the *Page 443 
county. In the instant case it appears that the power to assess and impose the ad valorem tax was attempted to be delegated to a district for the establishment of an improvement by which real property located in the area would not be specially benefitted. The district trustees could not be given that authority but could only have been empowered to make assessments where special benefits could be traced to the real property located in the region.
Under the Act, the county is not authorized to construct and maintain the hospital as a county project, State v. Walton County, supra, and no attempt to empower the district to levy special assessments. The scheme falls in neither category and the law authorizing it is invalid.
This cause is reversed with instructions to the chancellor to enter a final decree consistent with the views expressed.
BROWN, C. J., WHITFIELD and CHAPMAN, J. J., concur.
TERRELL, J., agrees to conclusion.
BUFORD, J., dissents.